 J.E. PLASTICS MFG. CORP.299IV.THE REMEDYHaving found that Respondent has engaged in activities which violate Section8(b)(C) and 8(b)(1)(A) of the Act, I shall recommend that it cease and desisttherefrom and that it take certain affirmative action of the type conventionally or-'dered in such cases, which I find necessary to remedy and to remove the effects ofthe unfair labor practices and to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in.the case, I make the following:CONCLUSIONS OF LAW1.Dynamic is an employer within the meaning of Section 2(2) of the Act.2.Respondent Union and Vibrator's Union are labor organizations within themeaning of the Act.3.At all times since May 16, 1958, Vibrator's Union has been the duly certifiedrepresentative of the employees of Dynamic in an appropriate unit, under the pro-visions of Section 9 of the Act.4.By inducing and encouraging employees of Dynamic and other employers to,engage in a strike or in a concerted refusal in the course of their employment to per-:form services for their respective employers, with an object of forcing or requiringDynamic to recognize and bargain with it as the representative of Dynamic's em-.ployees in an appropriate unit, at a time when Vibrator's Union was the duly certi-fied bargaining representative of the said employees in said unit, Respondent hasengaged in unfair labor practices within the meaning of Section 8(b) (4) (C) ofthe Act.5.By picketing Dynamic's plant when it did not represent a majority of Dynamic'semployees, with an object of forcing Dynamic to recognize and bargain with it,thereby restraining and coercing Dynamic's employees in the exercise of rights guar-anteed in Section 7 of the Act, Respondent has engaged in unfair labor practices'within the meaning of Section 8(b) (1) (A) of the Act.6.The aforesaid unfair labor practices having occurred in connection with Dy-namic's operations as set forth under section I, above, have a close, intimate, and,substantial relation to trade, traffic, and commerce among the several States andsubstantially affect commerce within the meaning of Section 2(6) and (7) of the Act.I[Recommendations omitted from publication.]J.E. Plastics Mfg. Corp.andGeneral Paper & Artificial FlowerWorkers Union,Local 679, International Brotherhood of Pulp,Sulphite and Paper Mill Workers,AFL-CIO.Case No. s-CA-7324.April 27, 1961DECISION AND ORDEROn January 11, 1961, Trial Examiner Phil Saunders issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action as set forth in the copy of the Interme-diate Report attached hereto.The Trial Examiner also found thatthe Respondent had not engaged in certain other unfair labor prac-tices and recommended that such allegations be dismissed.There-after, the Respondent filed exceptions to the Intermediate Report anda supporting brief.'1The Respondent's request for oral argument is hereby denied Inasmuch as the record,exceptions,and brief adequately present the issues and positions of the parties.1131NLRB No. 44. 300DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicialerrorwas committed.'Therulings are hereby affirmed.The Board has considered the Interme-diate Report,3 the exceptions and brief, and the entire record in thecase and hereby adopts the findings, conclusions, and recommenda-tions' of the Trial Examiner.ORDERUpon the entire record in this proceeding and pursuant to Section10(c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that the Respondent, J. E.PlasticsMfg. Corp., Yonkers, New York, its officers, agents, succes-sors, and assigns, shall :1.Cease and desist from :(a)Discouragingmembership in General Paper & ArtificialFlowerWorkers Union, Local 679, International Brotherhood ofPulp, Sulphite and Paper Mill Workers, AFL-CIO, or Local 1, Pock-etbook and Novelty Workers Union of New York, InternationalLeather Goods, Plastics and Novelty Workers Union, AFL-CIO, orany other labor organization of its employees, by discharging or re-fusing to reinstate any of its employees; or in any other manner dis-criminating in regard to their hire or tenure of employment, or anyterm or condition of employment.(b) Interrogating employees concerning their interests in, and in-tentions with respect to joining, the above-named or any other labororganization, in a manner constituting interference, restraint, or co-ercion violative of Section 8 (a) (1) of the Act.(c)Threatening employees with discharge or other economic re-prisals for their union activities.At the hearing the Respondent requested the General Counsel to permit a Board agentto testify with respect to an affidavit which he had taken from Respondent's presidentThe General Counsel refused to grant such permission and the Respondent has exceptedon the ground that its inability to examine the Board agent was prejudicial to the presen-tation of its case.Section 102 118 of the Board'sRules and Regulations makes it clearthat the General Counsel may not be compelled to permit an employee under his super-vision to testifyMoreover,such refusal,in this case, could not have been prejudicialsince the Trial Examiner found that the affidavit which the General Counsel introducedfor the purpose of impeaching the president's testimony was in fact consistent with histestimonyThe Trial Examiner relied on the president'stestimony in finding thatRespondent had not promulgated an invalid no-solocitation rule and dismissed that allega-tion of the complaintThe General Counsel has not excepted to such dismissal8We note and correct the Trial Examiner's inadvertent reference to Benitez as a BoardagentBenitez is a private individual who assisted Maldonado after her discharge.4In its examination of Maldonado,the alleged discriminatee,Respondent asked her ifshe wanted to go back to work for J.E. Plastics, and Maldonado replied, "I don't thinkso "Respondent urges that this exchange constituted an offer and refusal of reinstate-ment and that any backpay liability should be terminated as of the date of the hearingWe do not agreeRespondent'squery does not indicate that it was ready to offerMaldonado her former or an equivalent job even if she had answered more specifically.CfMinimacStores, 95 NLRB 129Nor does Maldonado'sanswer indicate an un-equivocal resolve not to accept reinstatement when and if such an offer is properly made.Arista Service,Inc,127 NLRB 499. J.E. PLASTICS MFG. CORP.301(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform labor organizations, to join or assist the above-named or anyother labor organization, to bargain collectively through representa-tives of their own choosing, to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection,and to refrain from any and all such activities except to the extent thatsuch right may be affected by an agreement authorized in Section8 (a) (3) of the Act, as modified by the Labor-Management Reportingand Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Julia Maldonado immediate and full reinstatement toher former or substantially equivalent position without prejudice toher seniority or other rights and privileges, and make her whole forany loss of earnings she may have suffered by reason of the Respond-ent's discrimination against her in the manner set forth in that sectionof the Intermediate Report entitled "The Remedy."(b)Preserve and, upon request, make available to the Board or itsagents,for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, andall records necessary to analyze the amounts of backpay due under theterms of this Order.(c)Post in its plant at Yonkers, New York, copies of the notice at-tached hereto marked "Appendix A." 5 Copies of said notice, to befurnished by the Regional Director for the Second Region, shall, afterbeing signed by Respondent's representative, be posted by the Re-spondent immediately upon receipt thereof and maintained by it for60 consecutive days thereafter in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonablesteps shall be taken to insure that saidnotices arenot altered, defaced,or covered by any other material.(d)Notify the Regional Director for the Second Region, in writing,within 10 days from the date of this Order, whatsteps Respondent hastaken to comply herewith.IT Is FURTHERORDEREDthat the complaint be, and it herebyis,dis-missed insofar as it allegesthat the Respondenthad an unlawful no-solicitationrule, in violation of Section 8(a) (1) of the Act.MEMBER BROWN took no part in the consideration of the above De-cision and Order.I In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of 'the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in General Paper & Arti-ficial Flower Workers Union, Local 679, International Brother-hood of Pulp, Sulphite and Paper Mill Workers, AFL-CIO, orLocal 1, Pocketbook and Novelty Workers Union of New York,InternationalLeather Goods, Plastics and NoveltyWorkersUnion, AFL-CIO, or any other labor organization, by discharg-ing or refusing to reinstate any of our employees, or in any othermanner discriminating in regard to their hire or tenure of em-ployment, or any term or condition of employment.WE WILL NOT interrogate employees concerning their interestsin, and intentions with respect to joining, the above-named or anyother labor organization, in a manner constituting interference,restraint, or coercion violative of Section 8(a) (1) of the Act.WE WILL NOT threaten our employees with discharge or othereconomic reprisals for their union activities.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to form labor organizations, to join or assist theabove-named or any other labor organization, to bargain col-lectively through representatives of their own choosing, to engagein concerted activities for the purpose of collective bargaining or-other mutual aid or protection, and to refrain from any and allsuch activities except to the extent that such right may be affected-by an agreement authorized in Section 8 (a) (3) of the Act.WE WILL offer to Julia Maldonado immediate and full rein-statement to her former or a substantially equivalent positionwithout prejudice to her seniority and other rights and privileges,and make her whole for any loss of pay suffered as a result of thediscrimination against her.All our employees are free to become or refrain from becoming-members of the above Union, or any other labor organization, exceptto the extent that said right may be affected by an agreement in con-formity with Section 8 (a) (3) of the Act as modified by the Labor-Management Reporting and Disclosure Act' of 1959.J. E. PLASTICS MFG. CORP.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,.and must not be altered, defaced, or covered by any other material.. J.E. PLASTICS MFG. CORP.INTERMEDIATE REPORT AND RECOMMENDED ORDER303STATEMENT OF THE CASEThis proceeding,with the Respondent and the General Counsel represented, washeard before the duly designated Trial Examiner in New YorkCity,on July 18 and19 and August 15 and 16, 1960,on complaint of the General Counsel and answerof the J. E. Plastics Mfg. Corp.,herein called the Respondent or the Company.The issues litigated were whether or not the Respondent violated Section 8(a)(1)and (3)of the Act.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses,and to introduce evidence pertinent to theissues.At the close of the hearing the parties presented oral argument,and bothparties,also filed helpful briefs which have been duly considered.Upon the entire record and my observation of the witnesses,I hereby make thefollowing:FINDINGS AND CONCLUSIONSI.THE BUSINESS OF THE RESPONDENTRespondent is a New York corporation, and at all times material hereto has main-tained its principal office and place of business in the city of Yonkers, New York,and a sales office in the City and State of New York, whereit isnow and has beencontinuously engaged in the manufacture, sale, and distribution of plastic containersand related products.During the calendar year 1959, Celanese Corporation of .America sold products to J. E. Plastics Corporation, in the amount of $361,158.Such products were manufactured by Celanese Corporation of America outside ofNew York State, and shipped from such place of manufacture directly to the premiseof the Respondent within the State of New York. I find that the Respondent isengaged incommerce within themeaningof the Act.H. THE LABOR ORGANIZATIONS INVOLVEDGeneral Paper & Artificial Flower Workers Union, Local 679,InternationalBrotherhood of Pulp, Sulphite and Paper Mill Workers, AFL-CIO, herein called theUnion; and Local 1, Pocketbook and Novelty Workers Union of New York, Inter-national Leather Goods, Plastics and Novelty Workers Union, AFL-CIO, hereincalled Local 1, and each of them are, and have beenat all times material herein,labor organizationswithin themeaning of Section2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA. Events and issuesOn August 1, 1958, the Company and the Union (Local 679) executed a 3-yearcontract for the employees of the Respondent.The contract terminates August 1,1961, and also contains the usual union-security clause.The record established thata majority of the employees in the company plant are Spanish people, and that withinthe last several months some of these workers, and in particular the alleged discrimi-natee JuliaMaldonado, became dissatisfied with the contract between the Companyand the Union, and desired certain changes and additional benefits.The recordfurther reveals that on March 9, 1960,1 there was a meeting at the company plant,and present at this meeting were the president of the Union, Anthony Barbaccia,Vice President Weinberg of the Company, and a committee of employees, including-the alleged discriminatee Julia Maldonado, who represented the Spanish-speakingemployees.While there is numerous testimony in the record as to the initial reasonsfor calling this particular meeting, and the statements vary in some of the details,the record, nevertheless, clearly reveals that throughout this March 9 meeting Mal-donado discussed insurance, holidays, hospitalization, and other desired benefits forthe employees. In addition Maldonado questioned the Respondent's Vice President,Weinberg about certain employees who were not paying their union dues.Therecord also reveals that after the March 9 meeting, Maldonado spoke to fellowemployees, and on several occasions relayed the impression that she would not sup--port or sign any contract which did not contain additional benefits, as aforestated.JuliaMaldonado, the only 8 (a) (3) involved here, was discharged by the Companyon March 16. On the day following her discharge Maldonado distributed union,cards for Local 1 at the entrance of the Respondent's premises.In this proceeding the complaint alleged that the Company discharged Julia.Maldonado because of her union activity; the Company has maintained and enforced,iAll dates are 1960 unless specified otherwise. 304DECISIONSOF NATIONALLABOR RELATIONS BOARDa plant rule which prohibits employees from discussions, meetings, and solicitationfor purposes of mutual aid on the Respondent's premises during nonworking time;the Company interrogated employees concerning memberships and activities on behalfof Local 1; and the Respondent threatened Maldonado with discharge to induce hernot to engage in concerted activities.The Company entered a general denial to thematerial allegations, and also sets forth certain affirmative and separate defenses.zIn addition, the Respondent also relies upon the theory that at the time the Unionfiled the instant charge, its president, Anthony Barbaccia, did not believe that theRespondent had committed an unfair labor practice, but that the Company had dis-criminated against Maldonado because of her Puerto Rican extraction.Regardlessof whatever initial thoughts the Charging Party may have had, the record disclosesthat the charges filed by the Union and signed by its president, Anthony Barbaccia,on April 13 and May 13, specified therein that the Company had engaged in unfairlabor practices within Section 8(a) (1) and (3) of the Act. I am unable to find anyauthority that the Charging Party's opinion is controlling or material to the finaldetermination as to whether a violation exists and a complaint should issue.Here,when regular and formal charges were filed by the Union, the General Counsel,after an investigation of the case, decided that the circumstances and statementswhich were secured during the investigation warranted the issuance of a complaint.All the testimony on which the General Counsel relied to sustain the complaint wasthen presented at the hearing, and the Respondent had full and complete oppor-tunities to refute this testimony and to present whatever evidence was available tothem.Further, the Union's President Barbaccia testified that when he was firstcontacted about the actual discharge of Maldonado, he was told that there hadbeen "discrimination," and that in this specific conversation about the discharge be-tween Barbaccia and a representative for the alleged discriminatee, Benitez, nomention was made of racial discrimination .3The record also discloses that whentheUnion's President Barbaccia testified, he was asked by the Respondent if hewished to withdraw the charges in view of the Respondent's position that when theUnion filed the charge the initial intentions ostensibly involved racial discrimination,and that Barbaccia then replied, "I don't think we should withdraw the charge unlesswe see the whole thing, go right through the whole case now. I don't see why weshould withdraw anything."Further, there is no credible evidence in this recordas to the exact status of Benitez, or on what specific basis he made his interven-tion on behalf of Maldonado, but nevertheless, the record does reveal that thecharges by the Union and the complaint which followed were all made on the basisof unfair labor practices, and certainly, under these circumstances, prior discussions,numerous considerations, and conversations between parties cannot impede the nor-mal course of litigation once the formal charges of unfair labor practices have beenduly filed and authenticated, and upon an investigation it is determined that a com-plaint should be issued.Also the evidence here will not support the position of theCompany that the Union only intended to file charges on racial discrimination.4The Respondent's contention in this respect is rejected.B. The evidence as to alleged violations of Section 8(a)(1) of the Act; findingsand conclusions with respect thereto1.Interrogations and threatsJuliaMaldonado credibly testified that on March 9, following the meeting withthe Union and the Company and wherein she had discussed several additional bene-fits desired by the employees, as aforestated, the Respondent's Foreman Frank Meyer2 The Company maintains that the activities of the alleged discriminatees in behalf ofLocal 1 constitute a violation of the Respondent's agreement and contract with theUnion, that any order against the Company would result in impairment of the Respond-ent's contractual rights, and that alleged discriminates Maldonado was discharged forcause.a The testimony .reveals that alleged discriminatee Julia Maldonado first contactedBenitez after her discharge, that she was sent to him by a friend of Local 1, and that shehad heard over a radio program of his help to Spanish people. Benitez then contactedUnion President Barbaccia, and discussed with him Maldonado's discharge, as afore-stated.There are some conflicting statements in the record as to the status and type ofservices rendered by BenitezThe Company contends that Benitez represented Spanishpeople with racial discriminatory problems.4Maldonado credibly testified that she never told Board Agent Benitez or UnionPresident Barbaccia that she was fired for racial discriminationSixtoVicens alsocredibly testified that Benitez never mentioned discrimination as against Puerto Ricans J.E. PLASTICS MFG. CORP.305toldMaldonado,"Julia, it'sbetter foryouto keep your mouth shut.The bossdoesn't want nobody to bother him with the Union and if you go ahead talkingabout the union business,you will be discharged."Maldonado replied to ForemanMeyer that she would not remain silent, and the record established that on severalsubsequent occasionsMaldonado did speak to other employees about the unioncontract and her wish for more benefits .5Employee Elizabeth Rivera corroborated the above testimony,and stated thaton March 9 Foreman Meyer had told Maldonado,in the presence of Rivera, thatJulia was a "nice girl," but to keep from union"trouble,"orMaldonado mightbe discharged.Rivera further testified that sometime after March 16, the date onwhichMaldonado was discharged,Respondent'sVice PresidentWeinberg toldher that he did not want to see any picketing, that he did not want Maldonado therewith another union, that in case such happened "he was going to close the factory,"and that Weinberg then inquired if Rivera had signed "a card" for Maldonado.SixtoVicens credibly testified that he heard Foreman Meyer tell Maldonado,"Keep your mouth shut because you can be discharged," and that this statementwas made to Maldonado on March 9,and after she had attended and spoken atthe union and company meeting.Vicens also testified that the day after Maldonadowas discharged, March 17, Vice President Weinberg had asked Vicens if he hadsigned "some of Julia's cards."Foreman Frank Meyer testified that he did not make any statement to Maldonadoabout union activities, or that she would be discharged, and that on the occasionin question on March 9, his duties at the plant required his services at the timeclockand elsewhere.Vice PresidentWeinberg testified that Maldonado did speak atthe union and company meeting on March 9, and that a few days later he had alsoobserved Maldonado speaking to a large group of employees during the lunch hour.Weinberg admitted that he then questioned some of these employees and hadinquired of them as to what it was all about, and in response was told that Mal-donado was interested in getting membership in another union.Weinberg furthertestified that on March 17, the day after the discharge, he had observed Maldonadonear the company gate talking to employees and giving them cards, and that he hadthen inquired of certain employees if they had received cards, and had also inquiredof others if they had signed cards.6Weinberg stated that he did not "do anything"after his questioning of employees.As to the antiunion threats attributed to Foreman Meyer by the witnesses for theGeneral Counsel, Meyer testified that he never made any such statement.Meyer'sdenial in this respect cannot be supported with the consistent and corroboratedtestimony against him.Whether Meyer actually phrased his threatening state-ment in the exact way and manner as so attributed to him,could possibly be sub-ject to some conjecture or rebuttal, but Meyer's position that he never made anysuch statement is untenable.On the record as a whole, for the reasons given here,my observations and the demeanor of the witnesses, I credit the testimony of theGeneral Counsel's witnesses as to what Foreman Meyer said.Vice President Wein-berg admitted in his testimony that he questioned employees as to what Maldonadowas speaking to them about, and that on subsequent occasions he questioned certainemployees if they had received and signed union cards. It is also noted that Wein-berg did not specifically refute or deny the antiunion statements attributed to himby Elizabeth Rivera and Sixto Vicens, as aforestated.Weinberg admitted that hehad conversations about signing cards, and had then made inquiries of MarinaTatis, Norman Wiener, and Josephine Ruiz.On the basis of the above, I credit thewitnesses for the General Counsel.In determining whether an employer's conduct amounts to interference,restraint,or coercion within the meaning of Section 8(a)(1), the test is not the employer'sintent or motive,but whether the conduct is reasonably calculated,or tends to,interfere with the free exercise of the rights guaranteed by the Act.N.L.R.B. v.Illinois Tool Works,153 F. 2d 811, 814 (C.A. 7). Then, too, on the issue of whetherthe Respondent violated Section 8(a)(1) of theAct, itisnot required that eachi-em of the Respondent Company's conduct be considered separately and apartfrom all others, but consideration must be given to all such conduct as a whole.N.L.R.B. v. Popeil Brothers, Inc.,216 F. 2d 66, 68 (C.A. 7). If the setting, theS The record clearly reveals that Foreman Frank Meyer exercised functions, duties, andauthority with respect to hiring, transfers, discharge, and work assignments of employees,and was acting in a supervisory capacity.6 The cards referred to in the above testimonybyWeinbergwere union authorizationcards of Local 1.599198-62-voL 131-21 306DECISIONSOF NATIONALLABOR'RELATIONS BOARDconditions,the methods, the incidents,the purpose,or other probativecontext ofthe particular situation can be appraised,in reasonableprobability, as having theeffect of restraining or coercing the employees. in the exercise of such rights, suchactivity on the part of employer is violative of this section of the Act.N.L.R.B. v.Protein Blenders, Inc.,215 F. 2d 749, 750 (C.A. 8).In applying these well-established principles of law to the testimony I havecredited, it is found that the Respondent's course of conduct violated Section 8(a) (1)of the Act.The surrounding circumstances in this case, which aresingly and incombination unfair labor practices, are:(a)i Interrogating employees about theirunionactivities, and their signing ofunion cards.(b) Threatening an employee with loss of employmentfor engaging in unionactivities.(c)Threatening an employee with closing of the plant because of union efforts.It is found, therefore, that the conduct described above has had the effect ofinterferingwith the rights guaranteed to employees by Section 7 and constitutedinterference, restraint, and coercion in violation of Section 8(a)(1) of the Act.2.The allegedno-solicitation ruleThe Respondent's president, HerbertMagnes,testified that the Company doesnot have any rule which prohibits employees from discussing union activities inthe plant.To impeach the credibility of this testimony, the General Counsel intro-duced into evidence the affidavit of President Magnes which was taken by a Boardagent in the investigative phase of thecaseMagnes stated in the affidavit that8 or 9 years ago the Company had some difficulties, which arose out of the conflictbetween rival Puerto Rican political groups, and as a result, a serious riot occurredat the plant.The affidavit further stated that thereafter the Company promulgateda rule which prohibited discussions,meetings, congregations,solicitations,etc., andthat the rule was established due to the riot and also because of solicitations byvarious salesmen for cosmetics, etc.The affidavit concluded by stating that theCompany does not allowmeetings,solicitations, and discussions,duringworking ornonworking time, which do not pertain to the work of the plant, and that onseveraloccasions workers have been reminded of the rule and it has been discussed withemployees and their bargaining representative.Magnes testified that everythingstated in the affidavit was true, but then stated in his testimony at the hearing thathe now completely repudiates the affidavit on the basis that he was told what to sayby the investigator, that the affidavit does not contain all the facts involved, and thathis statement to the investigator contained a good deal more than the affidavitreflected, and that, therefore, the contents of it were not true.Company PresidentMagnes further testified that he had been asked by the investigator whether therewas a rule against discussion of labor relations or union activities during the timethe employees were in the plant, and that Manes had replied that there was nosuch rule, and that Maldonado was not prohibited from doing so at any time.Magnes also testified that the aforementioned rule was last enforced in 1953 whenan attempt was made by Puerto Ricans on the life of former President Truman,that it was never brought up again until the investigation of thiscase,and therewere no rules by the Company prohibitingunion discussions.Employee Sixto Vicens testified for the General Counsel that he did not knowof any rule at the Company concerning solicitation by salesmen, charities, or unions,and was never told or informed that any existed.Vicens also stated that when thiscase was being investigated, it was the first time he had heard about such rulesEmployee Elizabeth Rivera testified that Maldonado did not speak to other employ-ees about union matters during working hours.Dorothy Koski testified that Mal-donado went around the plant withunioncards, and that she contacted Koski duringworking time.A union shop steward at the plant, Helen Barico, testified that employees couldtalk about union business and activities even on working time, that they had neverbeen told that they could not do so, and further stated that if there had been anyrule otherwise she would certainly have been informed of it.It is well-settled law by both the courts and the Board that in circumstances involv-ing thistype of an operation, it is a violation of the Act for an employerto maintaina rule prohibitingunionsolicitation on company property during nonworking hours.However, from the testimony and the record in this proceeding,I am unable to findthat the General Counsel hassustainedthis allegation by a preponderance of thecredible evidence. J.E. PLASTICS MFG. CORP.307In the first instance,one of the main witnesses for the General Counsel, SixtoVicens, testifiedthat he had never heard of any such rule until the case was investi-gated.The shop steward also stated that there was no such rule.The.General Counsel,in proving this aspect of the case,relies to a considerableextent on the apparent discrepancy as between the statements that appeared in theaffidavit of President Magnes, and the oral statements of Magnes made at the hearing.A closer examination of the affidavit by Magnes discloses that, while he and theinvestigator had some initial difference as to whether or not the case would be actuallylitigated,the affidavit nevertheless only reflected that the Company had a rule whichprohibited group political discussions or meetings,where beforehand very seriousconsequences had resulted,and the rule also prohibited the usual type of nuisancesolicitations by cosmetic and other outside salesmen.The affidavit further shows thatthe rule in question applied to employees at all times including nonworking hours,but I believe that a reasonable interpretation of this provision shows that the pro-hibited activities only related to the specific restrictions,as aforestated.There isnothing in the Act which in any way prevents an employer from adopting these typesof limitations in the running of his business.As stated beforehand,President Magnesrepudiated the affidavit in his oral testimony,but even in accepting the affidavit andassuming the full content therein,itappears to me that there is no actual or basicconflict in the affidavit which would seriously impeach the credibility of the oral testi-mony.The affidavit does not state thatuniondiscussions or solicitations were pro-hibited,and in due recognition of the initial premise reflecting the reason and cir-cumstances for the rule,it is certainly much too indefinite and unrelated to findthat the Company therein prohibited employees from union activities. In the finalanalysis here, it is further noted that the alleged discriminatee was permitted, in theplant, to discuss union matters on nonworking time on several different occasionsbetween March 9 and the date of discharge on March 16.There is no contentionthatMaldonado was prevented from holding these meetings and discussions, and itis freely admitted by all parties that she did so,and without any warning or mentionby the Company that any rule was being violated. It is also noted that the meetingon March 9 between the Company,Union,and several employees,was held at theplant and for the most part even on working time.From these events, and for theother reasons stated herein,itappears highly unlikely to me that the Company hadany established or recognized rule which prevented or prohibited union activities ofemployees on nonworking time. In accordance with the above,itwill be recom-mended that this allegation of the complaint be dismissed.C. The alleged discriminatory discharge of Maldonado;findings and conclusionswith respect thereto1.The -testimonyThe record established that Julia Maldonado worked for the Company for severalmonths on two prior occasions,and in her last employment worked for the Respond-ent from August of 1959 until March 16, 1960.Maldonado was a member of theUnion,and at the March 9 meeting,as aforestated,was also a member of the shopcommittee for employees.The record here further established that the Company granted a general pay raiseto its employees in August 1959, which also included a wage increase to the dis-criminatee,and that several months later,February 16, Foreman Meyer had recom-mended a pay raise for Maldonado and that she then received the same. ForemanMeyer in his testimony could not recall any other employee receiving a wage increaseduring February.Foreman Frank Meyer testified that on February 26 he told the Respondent's vicepresident,Weinberg,that he wanted to have Maldonado laid off.Meyer stated thatprior to February 26 Maldonado was a good worker, but that then a very suddendrop occurred in her production.According to the testimony of Foreman Meyer,Vice President Weinberg then called Maldonado into the office and warned her, andWeinberg then told Meyer to give Maldonado another chance, but that during thenext 2 weeks period Meyer was to keep a record on her daily work performance.Weinberg testified that Foreman Meyer had told him that Maldonado's produc-tion had "fallen off completely,"that he had then instructed Meyer to keep a definiterecord on her work for the next 2 weeks, and Weinberg further testified that at thistime he also contacted the Union about the matter,ad had then been prevailed uponto give Maldonado additional time.Weinberg also testified that on March 16 heexamined the record on Maldonado, and that he then decided that her work was sub-standard to her prior production, that this performance was unsatisfactory withthe Company,and on this basis Maldonado was discharged.Weinberg stated that 308DECISIONSOF NATIONAL LABORRELATIONS BOARDhe then informed President Magnes, and again notified the, Union of these circum-stances and his action on the matter.The Respondent's president, Magnes, testified that the discharge of Maldonado wasbased on the sudden slowdown in her work, and that union solicitation had nothingto do with it.Magnes further stated that there was never a regular employee dis-charged for bad work, and that when workers were not satisfactory in a particularjob the Company would offer them other ,types of work.Magnes, in his testimony,explained that Maldonado was a sealer in the sealing and beading department, andthat each sealer to a machine would have two or three "packers" at the end of eachmachine. In respect to the performance of a sealer, Magnes stated that the Com-pany has a "norm" based on all of the sealers in the plant and their daily production,but that each job would stand on its own depending on the size of the pieces beingprocessed.Magnes testified that if a sealer operator is not performing the work atthe pace at which the machine runs, then there are no duties for the packers and theymust then be assigned other work.Magnes also testified that a sealer "is the mostskilled job."Maldonado testified that she had never been informed that her work was unsatis-factory until she was discharged, and denied any conversation with Foreman Meyerabout it.Maldonado also testified that she was satisfied with the Company until theMarch 9 meeting, but that she had been dissatisfied with the Union ever since she hadjoined it.Maldonado further testified that she attended one union meeting in Novem-ber which was held outside the plant, and stated that at this November meeting shewas told that the contract with the Company would expire on January 15, 1960, andthat she then had her initial conversations with some of the other employees, and alsoinformed them on subsequent occasions that she would not sign another contractwithout the inclusion of additional benefits.2.ConclusionFrom the record in this proceeding there can be no dispute that Julia Maldonadowas the main instigator among Spanish employees in open opposition to the currentcontract between the Union and the Company, and on frequent occasions expressedher viewpoints on the matter.Nor can is be disputed that from at least March 9and up until the discharge on the 16th, the Company had full knowledge of this factand of Maldonado's union activities in this respect.Maldonado's efforts to solicitsupport for another union, regardless of an existing and current contract, is clearlyprotectedunionactivity.So, too, were her activities at the meeting on March 9,and her talks and discussions with other employees.Respondent's Vice President Weinberg testified that during the 2-weeks trial period,as aforestated, he had instructed Foreman Meyer to keep a record on Maldonado;and that after Weinberg had then reviewed this record he decided to make the dis-charge.Meyer testified that his written record on Maldonado was prepared by himon a day-to-day basis.On Thursday, March 3, Meyer's daily record, which wasreceived into evidence, shows an entry to the effect that he looked for Maldonadoat 3:10 after the break in work, and that she had punched her timecard.Meyer thentold Vice President Weinberg about this incident and that Meyer "wanted to let hergo for just walking out like that."According to Meyer's record he thenassignedMaldonado's work to another employee, Mariana Tatis.Meyer's record furthershows that on the following day, March 4, Maldonado failed to report for work anddid not call in.Since this daily record by Foreman Meyer on Maldonado covers theperiod between February 26 and March 16, its validity and authenticity becomeshighly important in the final decision of this phase in the case.The timecards of the Company, and the testimony of Respondent's witness HelenBarico and others, established that employees left the plant at 3 p.m. on March 3with the permission of the Company because of snow conditions that existed in thearea.This also included Mariana Tatis, the employee who, according to ForemanMeyer's daily report,was assignedby him to complete Maldonado's work after shehad left on March 3.Maldonado credibly testified that on March 3 all the em-ployees had left the plant at 3 p in., with permission, because of bad snow andweather conditions.Foreman Meyer then admitted, on cross-examination, thatemployees had left on March 3 with the permission of the Respondent's vice presi-dent, and further admitted that he could not have assigned Maldonado's work toMariana Tatis on March 3 as she had also punched out at 3 p.m. On the followingday,March 4, Maldonado credibly testified that she and many other employeescould not report to work because of weather conditions, and Meyer then admittedthat these circumstances were true and also stated that Luis Carrion, his best worker,did not report to work on March 4.Meyer's explanation of the discrepancies in hisreport was that "maybeI madea mistakein dates." J.E. PLASTICS MFG. CORP.309From the above facts and circumstances in this case I reject the report of ForemanMeyer as to the work performance of Maldonado. It is obvious from the pertinenttestimony set out here that Meyer's report was grossly inaccurate.Meyer himselfestablished that he prepared and kept this report on a day-to-day basis, and it appearsvery unlikely, therefore, that he could have confused the dates or incidents.Yeton March 3, when employees were excused at 3 p.m. because of bad weather, hestated in his report that he then wanted to discharge Maldonado for walking out.He also stated that on March 3 Mariana Tatis was assigned the work that Maldonadohad left, and yet the company timecards, and Meyer's own testimony, duly estab-lished that this employee was also excused at 3 p.m. and could not have been giventhis assignment.Meyer's daily written report further stated that on March 3, afterMaldonado had punched out at 3 p.m., he informed Vice President Weinberg of thisfact and that he wanted to discharge her for walking out. Foreman Meyer thendenied at one stage in his testimony that he had talked to Weinberg about this but,nevertheless, the fact still remains that Foreman Meyer, on March 3, expressed in awritten report, which was later reviewed and used as the basis for discharge, that hewanted to let Maldonado go for leaving the plant, and yet at the same time theCompany was well aware that at 3 o'clock on this date the employees were excused.Foreman Meyer contended that he prepared his report on Maldonado on a day-to-day basis after February 26 and, therefore, a goodly portion of it was compiledbefore the Company had any recognized knowledge of Maldonado's union activitieson March 9. However, from the above glaring discrepancies it appears highly un-likely to me that Meyer's report could have been prepared at these regular intervals.Even assuming,arguendo,thatMeyer complained on February 26 about the falloffinMaldonado's production and was then told to make a daily report, the Respondentthen at this time rejected the discharge when it was without attributable knowledgeof her union activities, but the Company then decided on the actual discharge onMarch 16, when it had full knowledge of Maldonado's union efforts steming fromthe March 9 meeting where the discriminatee had openly voiced opposition, as afore-stated.Further, it is also noted in the Meyer daily report on Maldonado that certainproduction figures were given on various days. President Magnes stated that eachparticular job stands on its own, and that the Company had established a production"norm" determined by the size of the pieces being processed by the sealer.Magnesfurther stated that if a sealer is not operating at a propr pace, then there is nothingfor the packers to do, and that they are "in complete confusion" and have to be puton other jobs. In view of this testimony by the Company, it appears to me that thefigures in Meyer's report relating to Maldonado's production, would not be con-trolling as to performance of the discriminatee without a like comparison as to thesize of the pieces being processed by other sealers.More important, there is noreference whatsoever in Meyer's report that packers working with Maldonado werewithout work, or that any packers had to he put on other jobs because of Maldo-nado's slow production. It appears to me that if the packers were in "completeconfusion" under these circumstances, as stated by Magnes, then certainly in viewof the other remarks made by Meyer in his report some mention would have alsobeen made of this situation had it actually existed.From the sequence of events and circumstances here it is obvious to me that thework record and contention that Maldonado's production suddenly fell off, were amere pretext for the discharge, and for the reason stated herein are hereby rejected.This proceeding further shows that the Company also deviated in at least two otherrespects as between Maldonado and other employees.Maldonado received a wageincrease in August 1959, along with the general pay raise, but then on February 16,1960, and only a month before the discharge, Maldonado was the one known em-ployee to receive a pay increase, and in the words of Respondent's President Magnesthe discriminatee was then performing duties "in the most skilled job in the plant "It seems highly improbable to me that without antiunion motivation, the Companywould give one employee a pay raise in February, and then in the next month berequired to discharge the same employee because of failure in work performance Inthe second instance the Company established by its own testimony that never beforehad there been a regular employee discharged for bad work, and that the usual prac-tice of the Respondent was to reassign unsatisfactory employees in one particularoperation to a more suitable type job.Maldonado was not offered reassignment orgiven any other opportunity as had been the custom, and certainly her prior workand advancements in status and pay established that the Company thought wellof her past performance.It is also noted here that in the testimony of Helen Barico, the shop steward forthe Union, she admitted that the Maldonado discharge was the first time that theRespondent had discussed or notified Barico about such a matter. 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrom my observations and demeanor of the witnesses,and based on the reasons,given here, it is accordingly found that Julia Maldonado was dischargedby the Re-spondent on March 16,1960, in violation of Section 8(a)(3) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,which occurred inconnection with the operations of the Respondent described in section I, above, havea close, intimate,and substantial relation to trade,-traffic, and commerce among theseveral States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,Iwill recommend that it cease and desist therefrom and take certain affirmative ac-tion to effectuate the policies of the Act.Having found that Respondent discriminated in regard to the hire and tenureof employment of Julia Maldonado,Iwill recommend that the Respondent offerto her immediate and full reinstatement to her former or substantially equivalentposition, without prejudice to her seniority or other rights and privileges, and makeher whole for any loss of earnings she may have suffered by reasonof theRespond-ent's discrimination against her, by payment to her ofa sumof money equal to thatwhich she normally would have earned as wages from the date of her discharge to thedate of the Respondent'soffer of reinstatement,less her net earnings during saidperiods, to be computed on a quarterly basis in the manner established by the Boardin F.W. Woolworth Company,90 NLRB 289, 291-294.Having found that the Respondent interfered with,restrained,and coerced its em-ployees set forth herein, the Trial Examiner will recommend that the Respondentcease and desist from this conduct.Itwill also be recommended that the Respondent preserve and, upon request,make available to the Board, payroll and other records to facilitate the computationof the backpay due.As the unfair labor practices committed by the Respondent were of a characterstriking at the root of employee rights safeguarded by the Act, it will be recom-mendedthat theRespondent cease and desist from infringing in any manner uponthe employee rights guaranteed in Section 7 of the Act.Uponthe basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The Union and Local 1 are labor organizations within the meaning of the Act.3.By discriminating in regard to the hire and tenure of employment of JuliaMaldonado, thereby discouraging membership in the Union, and other labor organ-izations,the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (3) of the Act.4.By engaging in conduct with respect to interference,restraint,and coercion,as set forth herein,the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendationsomitted from publication.]Stewart Hog Ring Company,Inc.andEarl P. Strike and DarwinL.Knight.Cases Nos. 14-CA-2163, 14-CA-2164, and 14-CA-2180.April 27, 1961DECISION AND ORDEROn June 22, 1960, Trial Examiner Owsley Vose issued his Inter-mediate Report in the above-entitled consolidated proceeding, finding131 NLRB No. 49.